Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 1 of 23




              EXHIBIT 
Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 2 of 23



       TELEPHONE: 1-212-558-4000
                                                                    125 Broad Street
        FACSIMILE: 1-212-558-3588
          WWW.SULLCROM.COM                                    New York, New York 10004-2498
                                                                                 ______________________

                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                   BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                                   February 15, 2019

  By E-mail

  Melissa L. Stewart, Esq.,
  Michael C. Danna, Esq.,
      Outten & Golden LLP,
          685 Third Avenue, 25th Floor,
               New York, NY 10017.

                    Re:        Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
                               No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

  Dear Melissa and Michael:

                  On behalf of Defendants, I respond to your February 6 and February 11,
  2019 letters to set out our position on document custodians and collection date ranges, and
  to clarify your mischaracterization of the parties’ discussion during the February 8 meet-
  and-confer call.

                  As we explained during the February 8 call, and as further set forth below,
  Defendants have serious concerns that Plaintiffs are attempting to significantly expand the
  scope of discovery beyond the parties’ prior agreement. Contrary to your February 11
  letter, in the meet-and-confer discussions that led to the agreed-upon custodians, Plaintiffs
  listed specific roles and categories of roles for each proposed custodian. Relying on
  Plaintiffs’ representations, Defendants agreed to a large number of custodians for the time
  periods when they worked in the roles contemplated by the parties. Now that Defendants
  have agreed to 62 custodians, Plaintiffs seek to add over 160 years of electronically stored
  information (“ESI”) covering additional roles that these custodians held, going back as far
  as 2003 in some instances. This was never discussed or agreed to, and Defendants object
  to such gamesmanship.

                   Plaintiffs also seek still more discovery covering the same time period as
  class certification discovery. Despite receiving over 375,000 pages of documents that fully
  covered this stage, Plaintiffs are demanding even more discovery for the same custodians
  and same date ranges already covered by prior class certification discovery. As we
  discussed during the February 8 meet-and-confer call, Defendants will not agree to this
  cumulative additional discovery. See Fed. R. Civ. P. 26(b)(2)(C) (“the court must limit the
  frequency or extent of discovery” where “the discovery sought is unreasonably cumulative
Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 3 of 23




  Melissa L. Stewart, Esq.                                                                   -2-
  Michael C. Danna, Esq.

  or duplicative” or “the party seeking discovery has had ample opportunity to obtain the
  information by discovery in the action”) (emphasis added).1

                     Scope of Discovery for Agreed-Upon Custodians

                  During our meet-and-confer discussions, Plaintiffs proposed six specific
  categories of custodians to Defendants, and placed each proposed custodian into one or
  more of those categories: “HCM,” “Gamba/De Luis Managers,” “Email Accounts,”
  “Division Headers/Senior Leaders,” “Divisional Decision-Makers,” and “Senior Level
  Subjects of Complaints.”2 (Pls.’ Jan. 3 Letter App’x A; see also Pls.’ Nov. 20 E-mail.) By
  asking for a “sample of 5 custodians” or an “[a]dditional sample of 15” custodians for
  specific categories, Plaintiffs made clear that they sought custodians by category of role,
  not by person. (Id.) Relying on Plaintiffs’ category-based proposal, Defendants agreed to
  additional custodians “for the time periods in which they occupied relevant roles,” and
  Defendants expressly listed those roles for each custodian. (Defs.’ Jan. 11 Letter App’x.)
  Defendants reiterated this position throughout the meet-and-confer process, and “Plaintiffs
  agree[d] in principle with this approach to determining custodial date ranges.” (Pls.’ Feb.
  6 Letter at 2.) On this basis, the parties reached a conditional agreement as to document
  custodians. (ECF No. 664.)

                 In your February 6 letter—over two weeks after Defendants agreed to
  collect and search ESI for 62 custodians for the years in which they worked in specified,
  mutually agreed roles—Plaintiffs now seek to have Defendants collect and search ESI for

  1
          Plaintiffs’ assertion that Defendants raised objections “unrelated to your discovery
  obligations” ignores that Plaintiffs have “wast[ed] time” by proposing categories of
  custodians—which Defendants used to organize their counterproposals—but not revealing
  the dozens of additional roles they seek until after Defendants agreed to 62 custodians.
  (Pls.’ Feb. 11 Letter at 2.) In any event, Defendants’ obligation is to provide discovery
  “proportional to the needs of the case,” Fed. R. Civ. P. 26(b)(1), and that is precisely what
  Defendants have done.
  2
          Plaintiffs defined “Division Heads/Senior Leaders” as “individuals who served as
  Division Heads or in the Executive Office”; “Divisional Decision-Makers” as “individuals
  who served on a divisional compensation committee, executive committee, and/or cross-
  ruffing team”; and “Senior Level Subjects of Complaints” as “individuals identified in
  complaint files whose title is Managing Director or above.” (Pls.’ Jan. 3 Letter App’x A.)
  In our January 11 letter, Defendants objected to Plaintiffs’ demand for “Senior Level
  Subjects of Complaints,” but agreed to several custodians in this category on alternative
  grounds. (Defs.’ Jan. 11 Letter at 3.) Defendants reserve all rights to challenge Plaintiffs’
  categorizations of the custodians’ roles, but have accepted these categories solely for the
  purpose of reaching an agreement on document custodians and date ranges.
Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 4 of 23




  Melissa L. Stewart, Esq.                                                                    -3-
  Michael C. Danna, Esq.

  any year in which one of those custodians held a potentially relevant role stretching back
  to 2003. This enormous, last-minute expansion of discovery is contrary to the parties’
  previous discussions and agreement, and Defendants object to these bait-and-switch
  tactics. In your February 11 letter, Plaintiffs claim they can disavow months of
  negotiations and correspondence based on a footnote similar to a standard reservation of
  rights in the event some new or different information is discovered. (Pls.’ Feb. 11 Letter
  at 3.) Plaintiffs place more weight on this footnote than it can bear.

                  For example, in your January 3 letter, Plaintiffs sought to add David
  Solomon as a custodian in the “Division Head/Senior Leader” category (Pls.’ Jan. 3 Letter
  App’x), and Defendants agreed to include him for his role as “Division Head (IBD – July
  2006-2017)” (Defs.’ Jan. 11 Letter at A-2). Because Mr. Solomon was also a custodian
  during class certification discovery, Defendants offered to update his discovery from
  “1/6/2012 (date after last collect[ion])” to 2017, which covered the time period when he
  served as Division Head. (Defs.’ Jan. 30, 2019 Letter at A-4.) Plaintiffs, however, now
  seek ESI from Mr. Solomon for 2003, before he was Division Head, and for “1/1/2012 –
  present,” to add his roles as “Chairman & Chief Executive Officer, President and Chief or
  Co-Chief Operating Officer.” (Pls.’ Feb. 6 Letter App’x B.) Defendants have never agreed
  to Mr. Solomon as a document custodian in his role as CEO (which he did not begin until
  2018). To the contrary, we have consistently maintained that the tactic of targeting CEOs
  for discovery when they are not involved in decisions at issue is one that courts routinely
  reject. See Blackrock Allocation Target Shares: Series S Portfolio v. Bank of N.Y. Mellon,
  2018 WL 2215510, at *12 (S.D.N.Y. May 15, 2018) (Pitman, J.) (“mere membership on a
  particular committee is not sufficient, by itself, to justify designation as a custodian whose
  files must be reviewed” (internal quotation marks omitted); United States ex rel. McBride
  v. Halliburton Co., 272 F.R.D. 235, 240–41 (D.D.C. 2011) (denying plaintiff’s motion to
  compel production from additional custodians on the ground that plaintiff failed to
  demonstrate that proposed custodians’ e-mails were “crucial” to her ultimate burden of
  proof); (Defs.’ Dec. 16 Letter at 4–5).3 In any event, Plaintiffs’ demand is cumulative
  because Defendants have already agreed to provide ESI from Gary Cohn from January
  2012 to January 2017, which includes the time period when he served as President and
  Chief Operating Officer. See Fed. R. Civ. P. 26(b)(2)(C)(i).

                 Similarly, in your January 18 and 22, 2019 letters, Plaintiffs left two
  “placeholder slot[s] for a pre-2012 diversity leader.” (Pls.’ Jan. 18 Letter App’x A; Pls.’
  Jan. 22 Letter App’x A.) In our January 30 letter, after investigating which individuals
  were the chairs of the Americas Diversity Committee (“ADC”) before 2012, Defendants

  3
          See also Burns v. Bank of Am., 2007 WL 1589437, at *6 (S.D.N.Y. June 4, 2007)
  (Francis, J.) (denying motion to compel executive’s deposition); Guan Ming Lin v.
  Benihana Nat’l Corp., 2010 WL 4007282, at *2 (S.D.N.Y. Oct. 5, 2010) (same, citing
  likelihood of harassment as a basis for the denial) (Francis, J.).
Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 5 of 23




  Melissa L. Stewart, Esq.                                                                     -4-
  Michael C. Danna, Esq.

  agreed to Peter Kraus and David Heller for the time periods when they served as ADC
  Chairs. Plaintiffs, however, now demand that Defendants collect, load, process, and review
  four additional years (2003, 2005–2007) of data for the time when Mr. Heller served as a
  member of the Securities Compensation Committee (Pls.’ Feb. 6 Letter App’x A), despite
  the fact that the e-mails of other members of this committee were previously searched for
  some of these years, and Goldman Sachs previously searched Mr. Heller’s e-mails from
  2008 to 2011. Furthermore, despite the clear agreement for a pre-2012 diversity-leader
  (and the fact that Defendants already searched Mr. Kraus’ e-mails in class certification
  discovery for the years he was IMD Division Head (2003–2007)), Plaintiffs have now
  demanded that Defendants collect, load, process, and review ten additional years of data
  for Mr. Kraus (from 2008 to April 30, 2018). In Mr. Kraus’ case, this demand is irrelevant
  because he left the Firm in 2008, but it serves to highlight how far afield from the parties’
  agreement Plaintiffs’ new date range demands are. Plaintiffs’ date range demands would
  add at least ten years of additional ESI beyond the parties’ prior agreement for numerous
  other custodians, as set forth in Appendix A.

                  In fact, by demanding that Defendants collect and review ESI for every year
  from 2003 to 2019 during which any custodian held what Plaintiffs claim is a potentially
  relevant role, Plaintiffs’ proposal adds over 160 additional years of ESI. Courts in this
  Circuit routinely deny such massive requests based on “the burden or expense of the
  proposed discovery.” Fed. R. Civ. P. 26(b)(1); see, e.g., In re Morgan Stanley Mortg. Pass-
  Through Certificates Litig., 2013 WL 4838796, at *3 (S.D.N.Y. Sept. 11, 2013) (Netburn,
  J.) (narrowing plaintiffs’ proposed date ranges to 3.5 years because of “the extraordinary
  scope of Search B Terms”); Blodgett v. Siemens Indus., Inc., 2016 WL 4203490, at *3
  (E.D.N.Y. Aug. 9, 2016) (Tomlinson, J.) (denying plaintiffs’ request that defendant
  “undertake an additional search for the proposed three-month period . . . in light of the ESI
  Defendant has previously produced in this case”).4 In the spirit of compromise, however,
  Defendants have offered to modify our date range proposal to include additional date
  ranges for certain new custodial roles Plaintiffs have requested. For example, Defendants
  will agree to search more than one additional year of ESI for Genevieve Felix to include
  the time she was Co-Head of Americas Global Leadership and Diversity in 2012 and 2013.
  Defendants also agree to search two additional years of ESI for Caroline Heller to include
  the time she served on the Securities Compensation Committee and Securities Executive

  4
           Plaintiffs’ assertion that “Goldman objects to many of the additional roles and date
  ranges . . . not on relevance grounds” (Pls.’ Feb. 11 Letter at 2) is incorrect. As an example,
  during the February 8 meet-and-confer call, Defendants objected to adding Tami Rosen’s
  role working in human resources for the Operations Division, because this action is limited
  to three “revenue-generating divisions: Investment Banking, Investment Management, and
  Securities.” (ECF No. 578 at 4.) Ms. Rosen’s role working with the Operations Division
  is irrelevant.
Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 6 of 23




  Melissa L. Stewart, Esq.                                                                      -5-
  Michael C. Danna, Esq.

  Committee. Our proposal, which also agrees to expand searches for certain additional
  custodians, is set forth in full in Appendix A hereto.5

                                      Pre-2012 Discovery

                  Plaintiffs not only seek to add an enormous volume of ESI based on
  previously unrequested additional roles, but they also seek to redo discovery covering the
  same time period as class certification discovery. During class certification discovery,
  Defendants produced over 375,000 pages of documents from 66 custodians running from
  2003 through December 31, 2011. These custodians covered the same roles as the merits
  custodians—including Global Leadership and Diversity, HCM, Talent Assessment,
  Firmwide Compensation, Division Heads, and Women’s Networks—and even included
  many of the exact same custodians, such as Edith Cooper, David Landman, and Tim
  O’Neill. Plaintiffs nonetheless seek ESI from 2003 to 2012 for numerous additional
  custodians who served in the same roles already covered by class certification discovery,
  such as Christina Drews (Divisional Compensation Committee), Edward Eisler (Division
  Head), and Sharleen Gutierrez (Global Leadership and Diversity). Plaintiffs’ request for
  years of additional ESI, when they have already received ESI for the same roles during the
  same time period, is plainly “unreasonably cumulative [and] duplicative.” Fed. R. Civ. P.
  26(b)(2)(C); see also Assured Guar. Mun. Corp. v. UBS Real Estate Sec. Inc., 2013 WL
  1195545, at *3–4 (S.D.N.Y. March 25, 2013) (Francis, J.) (denying motion to compel
  because party “has not demonstrated why [additional custodians] would be likely to have
  non-cumulative relevant documents,” and “[t]here is no good reason here to believe that
  these two members of the Credit Committee had custody of relevant documents that other
  non-lawyer custodians did not possess”).

                  Worse, Plaintiffs also demand that Defendants re-run searches for “pre-
  certification custodial data.” (Pls.’ Feb. 11 Letter at 1–2; see also Pls.’ Feb. 6 Letter at 2.)
  Plaintiffs thus seek to obtain another round of discovery covering the same time period as
  prior class certification discovery on top of full merits discovery. Plaintiffs offer no basis
  for this extraordinary request. As we explained on the February 8 meet-and-confer call,
  under Judge Lehrburger’s December 21, 2018 Order (ECF No. 657 at 1), merits discovery
  must be “related to the practices and procedures” Plaintiffs challenge, so any search terms
  must be narrower than those run at the class certification stage. Running merits search
  terms across pre-certification ESI will therefore be an unproductive exercise that forces
  Defendants to incur significant unnecessary vendor costs. To the extent Plaintiffs’
  “modified terms” return any non-duplicative hits at all, Defendants will incur the
  considerable burden of conducting attorney review of these documents. This discovery

  5
         During the February 8 meet-and-confer call, Defendants explained that there were
  minor discrepancies in the start and end dates for which data was previously collected,
  searched, and produced. Appendix A also reflects corrected dates.
Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 7 of 23




  Melissa L. Stewart, Esq.                                                                -6-
  Michael C. Danna, Esq.

  sideshow is a paradigmatic example of “the burden or expense of the proposed discovery
  outweigh[ing] its likely benefit.” Fed. R. Civ. P. 26(b)(1).

                              Additional Date Range Topics

                 At Plaintiffs’ request (see Feb. 11 Letter at 2), Defendants confirm our
  responses to Plaintiffs’ questions during the February 8 meet-and-confer call in writing.
  First, Defendants previously collected ESI for Toni Infante and Alex Lowen “through Sept.
  1, 2011 (Infante) and Oct. 26, 2011 (Lowen).” (Pls.’ Feb. 6 Letter at 1.) Defendants
  confirm that September 1, 2011 is the last date Ms. Infante worked as Global Talent
  Advisor for the Investment Management Division, and that October 26, 2011 is the date
  Mr. Lowen left Goldman Sachs, so no additional collection is needed. Second, as to
  custodians whose date ranges run to the “present,” Defendants will use the cutoff dates
  listed in Appendix A for custodians whose ESI we have already collected, and February 1,
  2019 for the remaining custodians. (See Pls.’ Feb. 11 Letter at 2.) Third, Appendix A
  contains dates certain custodians served on a Divisional Executive Committee, and we will
  update the relevant interrogatory response accordingly. (Id.)

                 We look forward to your response and to further meet-and-confer
  discussions in order to reach agreement on reasonable date ranges and search terms.

                                                             Sincerely,

                                                             /s/ Ann-Elizabeth Ostrager
                                                             Ann-Elizabeth Ostrager

  cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)
         Carson Sullivan, Esq. (Paul Hastings LLP) (via e-mail)
                                                                                    APPENDIX A


No.           Custodian            Description          Defendants’           Plaintiffs’        Plaintiffs’       Defendants’ Revised                    Defendants’ Response
                                                    1/30/2019 Proposed         2/6/2019      2/6/2019 Proposed       Proposed Date
                                                       Date Range(s)          Proposed         Date Range(s)            Range(s)
                                                                              Additional
                                                                              Position(s)
    1   “Goldman Sachs          E-mail Account      1/15/2005 – Present                      1/15/2005 – present   1/15/2005 – Present     Defendants are determining the exact date through
        Women’s Network”                                                                                                                   which data for this e-mail account has been collected
                                [New custodian]                                                                                            and will propose a cut-off date as discussed during
                                                                                                                                           our February 8 meet-and-confer call.
    2   “IBD/MBD Women’s        E-mail Account      4/9/2012 – Present                       4/9/2012 – present    4/9/2012 – Present      Defendants are determining the exact date through
        Network”                                                                                                                           which data for this e-mail account has been collected
                                [New custodian]                                                                                            and will propose a cut-off date as discussed during
                                                                                                                                           our February 8 meet-and-confer call.
    3   “IMDWomen’s             E-mail Account      3/14/2008 – Present                      3/14/2008 – present   3/14/2008 – Present     Defendants are determining the exact date through
        Network”                                                                                                                           which data for this e-mail account has been collected
                                [New custodian]                                                                                            and will propose a cut-off date as discussed during
                                                                                                                                           our February 8 meet-and-confer call.
    4   “Securities Division    E-mail Account      3/1/2005 – Present                       3/1/2005 – present    3/1/2005 – Present      Defendants are determining the exact date through
        Women’s Network                                                                                                                    which data for this e-mail account has been collected
        Americas”               [New custodian]                                                                                            and will propose a cut-off date as discussed during
                                                                                                                                           our February 8 meet-and-confer call.
    5   Abramian-Katz, Angela   HCM                 1/7/2013 – Present      DHH              1/1/2008 -            1/1/2012 –2/1/2019      Defendants will not agree to search Angela
                                (Generalist,                                                 12/31/2011 (run                               Abramian-Katz’s previously searched pre-2012 data
                                Securities)                                                  new/modified                                  again with “new/modified terms in addition to prior
                                                                                             terms in addition                             search.”1 Defendants have modified the proposed
                                [Previously                                                  to prior search),                             date range to correct the date since the last search,
                                searched                                                     1/1/2012 - present                            and have proposed a cut-off date for data collection,
                                1/1/2008-                                                                                                  as discussed during our February 8 meet-and-confer
                                12/31/2011]                                                                                                call.
    6   Banerjee, Gargi         HCM (Generalist,    1/1/2013 – 12/31/2014   IBD              2010 - 9/2015         1/1/2013 – 12/31/2015   Defendants will agree to search three years of data for
                                IBD)                                        compensation                                                   the time that Gargi Banerjee was an HCM Generalist
                                                                            committee                                                      for IBD, and Defendants have modified the proposed
                                [New custodian]                                                                                            date range to correct the date she left this role.
                                                                                                                                           Defendants will not agree to collect, load, process,
                                                                                                                                           and review three additional years of her data from
                                                                                                                                           2010-2012 when she was a member of the IBD
                                                                                                                                           Compensation Committee.
                                                                                                                                                                                                     Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 8 of 23




1
 As discussed in the attached cover letter, Defendants take this position as to all of the custodians below whose data was previously searched, but will not repeat this statement in each
of the entries in this chart.
                                                                                            A-1
No.         Custodian         Description           Defendants’             Plaintiffs’        Plaintiffs’       Defendants’ Revised                   Defendants’ Response
                                                1/30/2019 Proposed           2/6/2019      2/6/2019 Proposed       Proposed Date
                                                   Date Range(s)            Proposed         Date Range(s)            Range(s)
                                                                           Additional
                                                                           Position(s)
 7    Bash-Polley, Stacy   Executive            3/12/2012 – Present      Cross-Ruffing     2005-2006, 2008,      3/12/2012 – 2/1/2019    Defendants have agreed to search seven years of data
                           Committee                                     Securities        3/12/2012 - present                           for the time Stacy Bash-Polley has been a member of
                           (Securities)                                  Team; Cross-                                                    the Securities Executive Committee. Defendants
                                                                         Ruffing IBD                                                     will not agree to collect, load, process, and review
                           [New custodian]                               Team; Member                                                    four additional years of data from 2005-2006 and
                                                                         of Americas                                                     2008 when she was on a cross-ruffing team and from
                                                                         Diversity                                                       2011 when she was a member of the Americas
                                                                         Committee                                                       Diversity Committee (“ADC”). However, she also
                                                                                                                                         was a member of the ADC from 2012 to 2015, and
                                                                                                                                         that time period will be covered because it overlaps
                                                                                                                                         with the time she has been a member of the
                                                                                                                                         Securities Executive Committee.
 8    Bhavsar, Avanish     Executive            2013; [dates served on   Co-Head           2013, dates on        2013; 5/23/2017 –       Avanish Bhavsar has been a member of the
                           Committee            Divisional Executive     of FICC           Divisional            2/1/2019                Securities Executive Committee from 5/23/2017 to
                           (Securities); MD     Committee]                                 Executive                                     present, and Defendants have modified the proposed
                           Cross- Ruffer                                                   Committee; dates                              date ranges accordingly and have proposed a cut-off
                           Team (Equities –                                                as Co-Head of                                 date for data collection, as discussed during our
                           2013)                                                           FICC                                          February 8 meet-and-confer call. Avanish Bhavsar
                                                                                                                                         has never been Co-Head of FICC.
                           [New custodian]
 9    Brown, Erika Irish   Chief Diversity      7/1/2018 – Present                         7/1/2018 – present    7/1/2018 – 2/1/2019     Defendants have proposed a cut-off date for data
                           Officer                                                                                                       collection, as discussed during our February 8 meet-
                                                                                                                                         and-confer call.
                           [New custodian]
10    Carlotti, Val        HCM (Global          9/1/2015 – 10/31/2017    Cross-Ruffing     2005, 9/1/2015 –      9/1/2015 – 10/31/2017   Defendants have agreed to search two years of data
                           Talent Advisor                                Securities        10/31/2017                                    for the time Val Carlotti was the Global TA for IBD.
                           (“TA”) for IBD)                               Team                                                            Defendants will not agree to collect, load, process,
                                                                                                                                         and review another year of data from 2005 when Val
                                                                                                                                         Carlotti was on the Securities cross-ruffing team.
                           [New custodian]
11    Cohn, Gary           Senior Firm Leader   1/1/2012 – 1/27/2017     Division Head     2003 - 2/2008 (run    1/1/2012 – 1/27/2017    Defendants have agreed to search five additional
                                                (reported end date)      of Securities;    new/modified          (reported end date)     years of Gary Cohn’s data from 1/1/2012 until his
                           [Previously                                   Securities        terms in addition                             departure from the Firm. Defendants will not agree to
                           searched 6/1/2003-                            Compensation      to prior search),                             collect, load, process, and review another four years
                           2/29/2008]                                                                                                    of data from 2008-2012. His data were already
                                                                         Committee;        3/2008 - [date of
                                                                                                                                         searched through 2/2008 and this covers the years he
                                                                         Executive         departure]
                                                                                                                                         was a member of the Securities Compensation
                                                                         Office                                                          Committee (2003) and a Securities Division Head
                                                                                                                                         (2003-2006).
                                                                                                                                                                                                 Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 9 of 23




                                                                                          A-2
No.        Custodian             Description           Defendants’             Plaintiffs’        Plaintiffs’        Defendants’ Revised                   Defendants’ Response
                                                   1/30/2019 Proposed           2/6/2019      2/6/2019 Proposed        Proposed Date
                                                      Date Range(s)            Proposed         Date Range(s)             Range(s)
                                                                               Additional
                                                                               Position(s)
12    Cooper, Edith           HCM (Head of         1/7/2012 (date after      Cross-Ruffing    2004 - 2005, 3/2008    1/1/2012 – 12/31/2017   Defendants have agreed to search six additional years
                              HCM)                 last collection) –        IBD Team;        -                                              of Edith Cooper’s data from 1/1/2012 until her
                                                   12/31/2017                Cross-Ruffing    12/31/2011 (run                                departure from the Firm, and have modified the
                              [Previously                                    IMD Team;        new/modified                                   proposed date range to correct the date since the last
                              searched 3/1/2008-                                              terms in addition                              search. Defendants will not agree to collect, load,
                                                                             Executive
                              12/31/2011]                                                                                                    process, and review two additional years of data from
                                                                             Office           to prior search),
                                                                                                                                             2004-2005 when Edith Cooper was on a cross-ruffing
                                                                                              1/1/2012 -
                                                                                                                                             team.
                                                                                              12/31/2017
13    Dayner, Mark            Gamba Manager        8/1/2011 (approx.                          8/1/2011 - 9/22/2014   8/1/2011 (approx. one
                                                   one month before he                                               month before he
                              [New custodian]      became Gamba’s                                                    became Gamba’s
                                                   manager) –                                                        manager) – 9/22/2014
                                                                                                                     (one month after her
                                                   9/22/2014 (one
                                                                                                                     termination)
                                                   month after her
                                                   termination)
14    Dees, Dan               Compensation         1/1/2012 – 2017; [dates   Management       2010 - 2017, dates     1/1/2012 – 2/1/2019     Defendants have agreed to search seven years of data
                              Committee (IBD –     served on Divisional      Committee        on Divisional                                  for the time Dan Dees was a member of the IBD
                              2010-2017);          Executive Committee]                       Executive                                      Compensation Committee, IBD Executive
                              Executive                                                       Committee                                      Committee, and IMD cross-ruffing team, and
                                                                                                                                             Defendants have determined that he has been a
                              Committee (IBD);
                                                                                                                                             member of the IBD Executive Committee from
                              MD Cross-Ruffer
                                                                                                                                             3/2013 to present. Defendants have modified the
                              Team (IMD –                                                                                                    proposed date range accordingly and have proposed a
                              2013)                                                                                                          cut-off date for data collection, as discussed during
                                                                                                                                             our February 8 meet-and-confer call. The proposed
                              [New custodian]                                                                                                date range covers the time that Dan Dees has been a
                                                                                                                                             member of the Management Committee (12/2017 to
                                                                                                                                             present). Defendants will not agree to collect, load,
                                                                                                                                             process, and review two additional years of data from
                                                                                                                                             2010-2011.
15    DivisionalReviews@ny.   E-mail Account       11/23/2012 – Present                       6/1/2003 -             1/1/2012 – Present      Defendants have modified the proposed date range
      email.gs.com                                                                            12/31/2011 (run                                to correct the date since the last search. Defendants
                              [Previously                                                     new/modified                                   are determining the exact date through which data
                              searched 6/1/2003-                                              terms in addition                              for this e-mail account has been collected and will
                              12/31/2011]                                                     to prior search),                              propose a cut-off date as discussed during our
                                                                                              1/1/2012 - present                             February 8 meet-and-confer call.
                                                                                                                                                                                                      Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 10 of 23




                                                                                             A-3
No.           Custodian          Description           Defendants’           Plaintiffs’         Plaintiffs’         Defendants’ Revised                    Defendants’ Response
                                                   1/30/2019 Proposed         2/6/2019       2/6/2019 Proposed         Proposed Date
                                                      Date Range(s)          Proposed          Date Range(s)              Range(s)
                                                                             Additional
                                                                             Position(s)
    16   Drews, Christina     Compensation         2013 – 2017; [dates     Global Chief      2002 - 2017             1/1/2013 – 7/31/2018    Defendants have agreed to search nearly six years of
                              Committee (IBD –     served on Divisional    Administrative                                                    Christina Drews’ data from 2013 until 7/31/2018, for
                              2013-2017);          Executive               Officer, IBD                                                      the time she was a member of the IBD Compensation
                              Executive            Committee]                                                                                Committee and the IBD Executive Committee, and
                                                                                                                                             Defendants have determined that she was on the IBD
                              Committee
                                                                                                                                             Executive Committee from 2014 to 7/2018.
                              (IBD)
                                                                                                                                             Defendants have modified the proposed date range
                                                                                                                                             accordingly. The proposed date range covers nearly
                              [New                                                                                                           five years of the time that she served as Global Chief
                              custodian]                                                                                                     Administrative Officer, IBD (2014-10/2018).
                                                                                                                                             Defendants will not agree to collect, load, process,
                                                                                                                                             and review eleven additional years of data from 2002-
                                                                                                                                             2013.2
    17   Eisler, Edward       Division Head        1/1/2012 – 12/31/2012   Securities        2003 - 12/31/2012       1/1/2012 – 12/31/2012   Defendants have agreed to search Edward Eisler’s
                              (Securities                                  Compensation                                                      data for the time he was a Securities Division Head
                              – 2008-2012)                                 Committee;                                                        after 2012. Defendants will not agree to collect, load,
                                                                           Securities                                                        process, and review nine additional years of data for
                              [New custodian]                                                                                                the time he was a member of the Securities
                                                                           Division Head
                                                                                                                                             Compensation Committee (2003, 2005-2011) and a
                                                                                                                                             Securities Division Head prior to 2012.
    18   Felix, Genevieve     Co-head of           1/7/2012 (date after    IMD Diversity     1/1/2004 - 8/1/2010     1/1/2012 – 2/28/2013    Defendants have agreed to search more than one
                              Americas             last collection) –      Manager/Head      (run new/modified                               additional year of Genevieve Felix’s data for the time
                              GLD                  2/28/2013                                 terms in addition to                            she was Co-head of Americas GLD in 2012 and 2013,
                                                                                             prior search), 6/2011                           and have modified the proposed date range to correct
                                                                                                                                             the date since the last search.
                              [Previously                                                    - 12/31/2011 (run
                              searched                                                       new/modified terms
                              1/1/2004-                                                      in addition to prior
                              7/30/2010,                                                     search), 1/1/2012 -
                              6/1/2011-                                                      2/28/2013
                              12/31/2011]
    19   FirmwidePerformanc   E-mail Account       12/20/2012 – Present                      6/1/2003 -              1/1/2012 – Present      Defendants have modified the proposed date range
         eR@ny.email.gs.com                                                                  12/31/2011 (run                                 to correct the date since the last search. Defendants
                              [Previously                                                    new/modified                                    are determining the exact date through which data
                              searched 6/1/2003-                                             terms in addition                               for this e-mail account has been collected and will
                              12/31/2011]                                                    to prior search),                               propose a cut-off date as discussed during our
                                                                                             1/1/2012 - present                              February 8 meet-and-confer call.
                                                                                                                                                                                                       Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 11 of 23




2
 As Defendants have explained in correspondence and discussions dating back to early 2011, the Firm’s central journaling system dates back to only 2003 and thus even during the
previous round of discovery, the earliest collection date for e-mails was June 2003.
                                                                                            A-4
No.         Custodian          Description            Defendants’            Plaintiffs’        Plaintiffs’         Defendants’ Revised                    Defendants’ Response
                                                  1/30/2019 Proposed          2/6/2019      2/6/2019 Proposed         Proposed Date
                                                     Date Range(s)           Proposed         Date Range(s)              Range(s)
                                                                             Additional
                                                                             Position(s)
20    Fox, Linda            HCM (Global           1/6/2013 (date after     Employee         6/2003 - 12/31/2011     1/1/2012 – 7/31/2014     Defendants have agreed to search nearly three
                            TA for                last collection) –       Relations        (run new/modified                                additional years of Linda Fox’s data for the time she
                            Securities)           7/31/2014                Specialist;      terms in addition to                             was the Global TA for Securities in 2012-2014, and
                                                                           Securities       prior search),                                   have modified the proposed date range to correct the
                                                                                                                                             date since the last search. The year she was a member
                            [Previously                                    Compensation     1/1/2012 -
                                                                                                                                             of the Securities Compensation Committee (2011)
                            searched                                       Committee        7/31/2014
                                                                                                                                             was already searched in class certification discovery.
                            6/1/2003-
                            12/31/2011]
21    Fruge, Thomas         De Luis Manager       3/1/2012 (when De                         3/1/2012 - 6/13/2016    3/1/2012 (when De
                                                  Luis first reached out                                            Luis first reached out
                            [New custodian]       regarding a possible                                              regarding a possible
                                                  transfer to Texas) –                                              transfer to Texas) –
                                                                                                                    6/13/2016 (one month
                                                  6/13/2016 (one
                                                                                                                    after her termination)
                                                  month after her
                                                  termination)
22    Gutierrez, Sharleen   Co-head of            12/1/2012 – 1/31/2013                     10/2011 - 1/31/2013     10/1/2011 – 1/31/2013    Defendants are willing to add three additional months
                            Americas                                                                                                         prior to 2012 to cover the time Sharleen Gutierrez was
                            GLD                                                                                                              Co-Head of Americas GLD and have modified the
                                                                                                                                             proposed date range accordingly.
                            [New custodian]
23    HCMforIMBD@ny.ema     E-mail Account        1/5/2013 – Present                        6/1/2003 -              1/1/2012 – Present       Defendants have modified the proposed date range
      il.gs.com                                                                             12/31/2011 (run                                  to correct the date since the last search. Defendants
                            [Previously                                                     new/modified                                     are determining the exact date through which data
                            searched 6/1/2003-                                              terms in addition                                for this e-mail account has been collected and will
                            12/31/2011]                                                     to prior search),                                propose a cut-off date as discussed during our
                                                                                            1/1/2012 - present                               February 8 meet-and-confer call.
24    Heller, Caroline      HCM (Global TA        8/1/2014 – Present;                       2012 - present, dates   1/1/2012 – 12/1/2018     Defendants have determined that Caroline Heller has
                            for Securities);      [dates served on                          served on Divisional    (date of e-mail          been a member of the Securities Executive Committee
                            Executive             Divisional                                Executive               extraction)              from 6/30/2014 to present. Defendants have also
                            Committee             Executive                                 Committee                                        modified her date range to reflect the time she was a
                                                                                                                                             member of the Securities Compensation Committee
                            (Securities);         Committee]
                                                                                                                                             from 2012 to present.
                            Compensation
                            Committee
                            (Securities – 2012-
                            2017)

                            [New custodian]
                                                                                                                                                                                                      Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 12 of 23




                                                                                           A-5
No.        Custodian       Description           Defendants’           Plaintiffs’        Plaintiffs’     Defendants’ Revised                    Defendants’ Response
                                             1/30/2019 Proposed         2/6/2019      2/6/2019 Proposed     Proposed Date
                                                Date Range(s)          Proposed         Date Range(s)          Range(s)
                                                                       Additional
                                                                       Position(s)
25    Heller, David     ADC Chair (2008-     3/18/2011 –             Securities       2003, 2005 - 2011   3/18/2011 –             Defendants have determined that David Heller was
                        2011)                12/31/2011              Compensation                         12/31/2011              the ADC chair from 2008-2011. All but one month of
                                                                     Committee                                                    this time was previously searched in class certification
                        [Previously                                                                                               discovery. The one month that was not previously
                        searched 2/1/2008-                                                                                        searched (1/2008) will be added and searched, and
                        12/31/2011]                                                                                               because Defendants agreed to David Heller as a
                                                                                                                                  custodian specifically for his role as ADC Chair,
                                                                                                                                  Defendants will agree to run new and agreed-upon
                                                                                                                                  search terms (which are currently being negotiated)
                                                                                                                                  for the years he was the ADC chair (2008-2011). The
                                                                                                                                  previously searched years of 2008-2011 also cover the
                                                                                                                                  years he was a member of the Securities
                                                                                                                                  Compensation Committee. Defendants will not agree
                                                                                                                                  to collect, load, process, and review an additional four
                                                                                                                                  years of data for the additional time he was a member
                                                                                                                                  of the Securities Compensation Committee (2003,
                                                                                                                                  2005-2007).
26    Hendricks, Aime   HCM (Americas        1/1/2012 – Present                       9/2011 - present    9/1/2011 – 1/26/2019    Defendants have agreed to search seven years of
                        Head of ER)                                                                       (date of e-mail         Aime Hendricks’ data for the time she was Americas
                                                                                                          extraction)             Head of ER. Defendants are nevertheless willing to
                        [New custodian]                                                                                           collect, load, process, and review an additional four
                                                                                                                                  months of data for Aime Hendricks prior to 2012 to
                                                                                                                                  cover the time that she held this role. Defendants
                                                                                                                                  have modified the proposed date range accordingly.
27    Holmes, Dane      HCM (Head of         1/1/2018 – Present      Executive        2017 - present      1/1/2018 – 2/1/2019     Defendants have agreed to search Dane Holmes’
                        HCM)                                         Office                                                       data for the time he has been the Head of HCM.
                                                                                                                                  Defendants will not agree to collect, load, process,
                        [New custodian]                                                                                           and review an additional year of data for 2017, when
                                                                                                                                  Mr. Holmes was not in HCM and instead was the
                                                                                                                                  Head of Investor Relations (which is housed in the
                                                                                                                                  Executive Office Division). Defendants have
                                                                                                                                  proposed a cut-off date for data collection, as
                                                                                                                                  discussed during our February 8 meet-and-confer
                                                                                                                                  call.
28    Hunt, Edie        GLD (Advisory        1/1/2012 – 12/31/2013   Senior HCM       2003 - 12/31/2011   1/1/2012 – 12/31/2013   Defendants have agreed to search two additional years
                        Director; Chief                              Roles,           (run new/modified                           of Edie Hunt’s data for the time she was Chief
                        Diversity                                    Cross-           terms in addition                           Diversity Director of GLD. Edie Hunt’s e-mails were
                        Director)                                    Ruffing IBD      to prior search),                           already searched from 2003-12/31/2011, and this
                                                                                      1/1/2012 -                                  covers the time she was a member of the IBD cross-
                                                                     Team
                                                                                                                                  ruffing team in 2003.
                        [Previously                                                   12/31/2013
                        searched
                                                                                                                                                                                             Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 13 of 23




                        6/1/2003-
                        12/31/2011]



                                                                                     A-6
No.        Custodian             Description           Defendants’           Plaintiffs’         Plaintiffs’       Defendants’ Revised                   Defendants’ Response
                                                   1/30/2019 Proposed         2/6/2019       2/6/2019 Proposed       Proposed Date
                                                      Date Range(s)          Proposed          Date Range(s)            Range(s)
                                                                             Additional
                                                                             Position(s)
29    IBD_Compensation_Te     E-mail Account       12/1/2011 – Present                       6/1/2003 -            1/1/2012 – Present      Defendants have modified the proposed date range
      am@ny.ibd.email.gs.co                                                                  12/31/2011 (run                               to correct the date since the last search. Defendants
      m                       [Previously                                                    new/modified                                  are determining the exact date through which data
                              searched 6/1/2003-                                             terms in addition                             for this e-mail account has been collected and will
                              12/31/2011]                                                    to prior search),                             propose a cut-off date as discussed during our
                                                                                             1/1/2012 - present                            February 8 meet-and-confer call.
30    Kaiser, Andrew          De Luis              3/1/2012 (when De        IMD              3/1/2012 -            3/1/2012 – 6/13/2016;   Defendants have determined that Andrew Kaiser has
                              Manager;             Luis first reached out   Executive        6/13/2016,            9/1/2017 – 2/1/2019     been a member of the IMD Executive Committee
                              Executive            regarding a possible     Committee        dates served on                               from 9/2017 to present. Defendants have modified
                              Committee            transfer to Texas) –                      Divisional                                    the proposed date range accordingly and have
                                                                                             Executive                                     proposed a cut-off date for data collection, as
                              (IMD)                6/13/2016 (one
                                                                                                                                           discussed during our February 8 meet-and-confer call.
                                                   month after her                           Committee
                              [New custodian]      termination)
31    Kojima, Christopher     Executive            2013; [dates served on   Americas         2006, 2012-2016,      2013; 9/1/2017 –        Defendants have agreed to search nearly three years
                              Committee            Divisional Executive     Diversity        dates served on       2/1/2019                of Christopher Kojima’s data for the time he was a
                              (IMD); MD            Committee]               Committee;       Divisional                                    member of the IMD Executive Committee (9/2017 to
                              Cross-Ruffer                                  IMD Executive    Executive                                     present) and a cross-ruffing team (2013). Defendants
                                                                                                                                           have modified the proposed date range accordingly
                              Team (FICC –                                  Committee;       Committee
                                                                                                                                           and have proposed a cut-off date for data collection,
                              2013)                                         Cross-Ruffing                                                  as discussed during our February 8 meet-and-confer
                                                                            IMD Team                                                       call. Defendants will not agree to collect, load,
                              [New custodian]                                                                                              process, and review ten additional years of data for
                                                                                                                                           the time when he was a member of the IMD cross-
                                                                                                                                           ruffing team in 2006 and the ADC in 2007-2012 and
                                                                                                                                           2014-2016.
32    Kozlowski, Joanna       HCM (Global          10/1/2017 – Present      IBD              10/1/2017 - present   10/1/2017 –             Defendants have agreed to search Joanna
                              TA for IBD)                                   Executive                              1/25/2019 (date of e-   Kozlowski’s data for the entire time she has been
                                                                            Committee                              mail extraction)        Global TA for IBD, and Defendants have proposed a
                              [New custodian]                                                                                              cut-off date for data collection, as discussed during
                                                                                                                                           our February 8 meet-and-confer call. The proposed
                                                                                                                                           date range also covers the time Joanna Kozlowski
                                                                                                                                           has been a member of the IBD Executive Committee
                                                                                                                                           (which Defendants have determined to be 1/2018 to
                                                                                                                                           present).
                                                                                                                                                                                                   Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 14 of 23




                                                                                            A-7
No.         Custodian        Description           Defendants’          Plaintiffs’          Plaintiffs’      Defendants’ Revised                   Defendants’ Response
                                               1/30/2019 Proposed        2/6/2019        2/6/2019 Proposed      Proposed Date
                                                  Date Range(s)         Proposed           Date Range(s)           Range(s)
                                                                        Additional
                                                                        Position(s)
33    Kraus, Peter        ADC Chair (2007)     Previously             IMD Division       2003 - 2007 (run     2007                   Defendants have determined that Peter Kraus was the
                                               collected 2003 –       Head               new/modified                                ADC chair in 2007. His e-mails for this year were
                          [Previously          4/30/2008                                 terms in addition                           previously searched in class certification discovery, as
                          searched 6/1/2003-                                             to prior search),                           were his e-mails for the years he was IMD Division
                          12/31/2007]                                                                                                Head (2003-2007). Because Defendants agreed to
                                                                                         1/1/2008 -
                                                                                                                                     Peter Kraus as a custodian specifically for his role as
                                                                                         4/30/2018
                                                                                                                                     ADC Chair, Defendants will agree to run new and
                                                                                                                                     agreed-upon search terms (which are currently being
                                                                                                                                     negotiated) for the year he was the ADC chair (2007).
                                                                                                                                     Furthermore, he left the Firm in 2008, so Plaintiffs’
                                                                                                                                     suggestion otherwise is incorrect and no additional
                                                                                                                                     collection is needed.
34    Krevitt, Jennifer   HCM (Global          7/1/2013 – Present     IMD                1/1/2013 - present   7/1/2013 – 2/1/2019    Defendants have agreed to search more than five
                          TA for IMD)                                 Compensation                                                   years of Jennifer Krevitt’s data for the time she has
                                                                      Committee                                                      been Global TA for IMD, and Defendants have
                          [New custodian]                                                                                            proposed a cut-off date for data collection, as
                                                                                                                                     discussed during our February 8 meet-and-confer
                                                                                                                                     call. Defendants have determined that Jennifer
                                                                                                                                     Krevitt has been a member of the IMD
                                                                                                                                     Compensation Committee since 2013 to present, and
                                                                                                                                     that time will be covered because it overlaps with the
                                                                                                                                     time she has been Global TA for IMD.
35    Kung, Jessica       HCM (Senior HR       1/1/2012 – Present     Senior HR          2007 - present       1/1/2012 – 2/1/2019    Defendants have agreed to search seven years of
                          Business Partner,                           Business                                                       Jessica Kung’s data for the time she has been Senior
                          IMD)                                        Partner for the                                                HR Business Partner, IMD, and Defendants have
                                                                      Investment                                                     proposed a cut-off date for data collection, as
                          [New custodian]                             Management                                                     discussed during our February 8 meet-and-confer
                                                                      Division;                                                      call. The proposed date range covers the time she
                                                                      Global Head of                                                 served as Global Head of Recruiting for IMD from
                                                                      Recruiting for                                                 January 2015 to June 2015. Defendants will not
                                                                      the Investment                                                 agree to collect, load, process, and review five
                                                                      Management                                                     additional years of data from 2007-2011.
                                                                      Division
36    Landman, David      HCM (Head of         1/7/2013 (date after                      12/1/2008 -          1/1/2012 – 12/1/2018   Defendants have modified the proposed date range
                          Talent               last collection) –                        12/31/2011 (run      (date of e-mail        to correct the date since the last search, and have
                          Assessment)          Present                                   new/modified         extraction)            proposed a cut-off date for data collection as
                                                                                         terms in addition                           discussed during our meet-and-confer call.
                          [Previously                                                    to prior search),
                          searched                                                       1/1/2012 - present
                          9/3/2011-
                                                                                                                                                                                                Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 15 of 23




                          12/31/2011]




                                                                                        A-8
No.        Custodian      Description        Defendants’          Plaintiffs’        Plaintiffs’         Defendants’ Revised                   Defendants’ Response
                                         1/30/2019 Proposed        2/6/2019      2/6/2019 Proposed         Proposed Date
                                            Date Range(s)         Proposed         Date Range(s)              Range(s)
                                                                  Additional
                                                                  Position(s)
37    Lane, Eric       Division Head     1/1/2012 – Present     Executive        2010 - present, dates   1/1/2012 – 1/25/2019    Defendants have agreed to search seven years of Eric
                       (IMD – 2012-                             Office, IMD      served on Divisional    (date of e-mail         Lane’s data for the time he has been an IMD
                       Present)                                 Compensation     Executive               extraction)             Division Head. The proposed date range covers the
                                                                Committee,       Committee                                       years he was a member of the IMD Compensation
                       [New                                     IMD Executive                                                    Committee (2010-2017), and the years he has been a
                       custodian]                               Committee,                                                       member of the IMD Executive Committee (2017 to
                                                                Cross-Ruffing                                                    present). Defendants will not agree to collect, load,
                                                                IMD Team,                                                        process, and review four additional years of data for
                                                                COO of IMD                                                       the time Eric Lane was a member of the IMD cross-
                                                                                                                                 ruffing team in 2004 or held other roles in IMD from
                                                                                                                                 2009-12/2011.
38    Larson, Bruce    HCM (Global       1/6/2013 (date after                    2003 - 12/31/2011       1/1/2012 – 1/31/2013    Defendants have modified the proposed date range to
                       TA for IBD)       last collection) –                      (run new/modified                               correct the date since the last search.
                                         1/31/2013                               terms in addition to
                       [Previously                                               prior search),
                       searched                                                  1/1/2012 -
                       6/1/2003-                                                 1/31/2013
                       12/31/2011]
39    Lauto, John      Gamba Manager     7/1/2003 (approx.      Cross-Ruffing    7/1/2003 - 9/30/2011    7/1/2003 (approx. one
                                         one month before he    Securities                               month before he
                       [New custodian]   became Gamba’s         Team                                     became Gamba’s
                                         manager) –                                                      manager) – 9/30/2011
                                         9/30/2011 (approx.                                              (approx. one month
                                                                                                         after he was Gamba’s
                                         one month after he
                                                                                                         manager)
                                         was Gamba’s
                                         manager)
40    Lemkau, Gregg    Division Head     5/1/2017 – Present     IBD              2004, 2010 - present,   5/1/2017 – 2/1/2019     Defendants have agreed to search nearly two years
                       (IBD –                                   Compensation     dates served on                                 of Gregg Lemkau’s data for the time he has been an
                       5/1/2017-                                Committee,       Divisional Executive                            IBD Division Head (5/1/2017 to present), and have
                       Present)                                 IBD Executive    Committee                                       proposed a cut-off date for data collection, as
                                                                Committee,                                                       discussed during our February 8 meet-and-confer
                       [New custodian]                          Cross-Ruffing                                                    call. The proposed date range covers the time that
                                                                IBD Team,                                                        he was a member of the IBD Compensation
                                                                COO                                                              Committee in 2017, and nearly two years of the time
                                                                IBD, Senior                                                      that he was a member of the IBD Executive
                                                                IBD roles                                                        Committee. Defendants will not agree to collect,
                                                                                                                                 load, process, and review nine additional years of
                                                                                                                                 data for the time Gregg Lemkau was a member of
                                                                                                                                 the IBD cross-ruffing team (2004), COO of IMD
                                                                                                                                                                                         Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 16 of 23




                                                                                                                                 (2009-12/2011), a member of the IBD Compensation
                                                                                                                                 Committee (2010-2014, 2016), or a member of the
                                                                                                                                 IBD Executive Committee (2013-2016).


                                                                                A-9
No.        Custodian            Description           Defendants’         Plaintiffs’          Plaintiffs’         Defendants’ Revised                  Defendants’ Response
                                                  1/30/2019 Proposed       2/6/2019        2/6/2019 Proposed         Proposed Date
                                                     Date Range(s)        Proposed           Date Range(s)              Range(s)
                                                                          Additional
                                                                          Position(s)
41    MDSelection@ny.email   E-mail Account       12/18/2012 – Present                     6/1/2003 -              1/1/2012 – Present     Defendants have modified the proposed date range
      .gs.com                                                                              12/31/2011 (run                                to correct the date since the last search. Defendants
                             [Previously                                                   new/modified                                   are determining the exact date through which data
                             searched 6/1/2003-                                            terms in addition                              for this e-mail account has been collected and will
                             12/31/2011]                                                   to prior search),                              propose a cut-off date as discussed during our
                                                                                           1/1/2012 - present                             February 8 meet-and-confer call.
42    Mehling, Scott         HCM (Global          1/7/2013 (date after                     10/26/2011 -            1/1/2012 – 1/25/2019   Defendants have modified the proposed date range to
                             Head of Firmwide     last collection) –                       12/31/2011 (run         (date of e-mail        correct the date since the last search and have
                             Compensation)        Present                                  new/modified            extraction)            proposed a cut-off date for data collection, as
                                                                                           terms in addition                              discussed during our February 8 meet-and-confer call.
                             [Previously                                                   to prior search),
                             searched                                                      1/1/2012 - present
                             10/26/2011-
                             12/31/2011]
43    Nachmann, Marc         Division Head        5/1/2017 – Present     IBD               2010 - present, dates   5/1/2017 – 2/1/2019    Defendants have agreed to search nearly two years
                             (IBD –                                      Compensation      served on Divisional                           of Marc Nachmann’s data for the time he has been
                             Current)                                    Committee,        Executive                                      an IBD Division Head (5/1/2017 to present), and
                                                                         IBD Executive     Committee                                      have proposed a cut-off date for data collection, as
                             [New custodian]                             Committee,                                                       discussed during our February 8 meet-and-confer
                                                                         Cross-Ruffing                                                    call. The proposed date range covers the time that
                                                                         IBD Team                                                         he was a member of the IBD Compensation
                                                                                                                                          Committee in 2017, and nearly two years of the time
                                                                                                                                          that he was a member of the IBD Executive
                                                                                                                                          Committee. Defendants will not agree to collect,
                                                                                                                                          load, process, and review seven additional years of
                                                                                                                                          data for the time Marc Nachmann was a member of
                                                                                                                                          the IBD cross-ruffing team (2013), IBD
                                                                                                                                          Compensation Committee (2010-2017), and IBD
                                                                                                                                          Executive Committee (2013-2016).
                                                                                                                                                                                                  Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 17 of 23




                                                                                         A-10
No.        Custodian            Description           Defendants’          Plaintiffs’          Plaintiffs’         Defendants’ Revised                  Defendants’ Response
                                                  1/30/2019 Proposed        2/6/2019        2/6/2019 Proposed         Proposed Date
                                                     Date Range(s)         Proposed           Date Range(s)              Range(s)
                                                                           Additional
                                                                           Position(s)
44    Nedelman, Jeff         Compensation         2012; 2016 – 2017;     Cross-Ruffing      2004, 1/1/2005 -        2012; 1/1/2016 –       Defendants have agreed to search four additional
                             Committee            [dates served on       Securities         3/31/2005 (run          2/1/2019               years of Jeff Nedelman’s data for the time he was a
                             (Equities – 2016-    Divisional             Team               new/modified terms                             member of the Equities Compensation Committee,
                             2017); Executive     Executive                                 in addition to prior                           Securities Executive Committee, and IMD cross-
                                                                                                                                           ruffing team. Defendants have determined that Jeff
                             Committee            Committee]                                search), 4/1/2005 -
                                                                                                                                           Nedelman has been a member of the Securities
                             (Securities –                                                  present, dates served
                                                                                                                                           Executive Committee from 10/3/2016 to present.
                             Equities); MD                                                  on Divisional                                  Defendants have modified the proposed date range
                             Cross-Ruffer Team                                              Executive                                      accordingly and have proposed a cut-off date for data
                             (IMD – 2012)                                                   Committee                                      collection, as discussed during our February 8 meet-
                                                                                                                                           and-confer call. Defendants will not agree to collect,
                             [Previously                                                                                                   load, process, and review eleven additional years of
                             searched 1/1/2005-                                                                                            data for the time he was a member of the Securities
                             3/31/2005]                                                                                                    cross-ruffing team in 2004 and for 4/1/2005-2011 and
                                                                                                                                           2013-2015. Defendants also do not understand why
                                                                                                                                           Plaintiffs are proposing to search his data from
                                                                                                                                           4/1/2005-2011 and 2013-2015.
45    O’Neill, Tim           Division Head        1/1/2012 – Present     IMD                2008 - 2009 (run        1/1/2012 – 12/1/2018   Defendants have agreed to search seven additional
                             (IMD – Current);                            Compensation       new/modified            (date of e-mail        years of Tim O’Neill’s data for the time he has been
                             ADC Co-chair                                Committee,         terms in addition       extraction)            IMD Division Head and ADC Co-chair, and have
                             (2017- Present)                             IMD Executive      to prior search),                              proposed a cut-off date for data collection, as
                                                                         Committee,         2010 - present                                 discussed during our February 8 meet-and-confer
                             [Previously                                 Global Co-                                                        call. Defendants will not agree to collect, load,
                             searched                                    Head of Asset                                                     process, and review two additional years of data
                             1/1/2008-                                   Management                                                        from 2010-2011 when he was in various roles but
                             12/31/2009]                                 Division                                                          not the Division Head. The date range proposed by
                                                                                                                                           Defendants covers much of the time period that Tim
                                                                                                                                           O’Neill held these additional roles.
46    Reviews98@ny.ibd.ema   E-mail Account       1/6/2013 – Present                        6/1/2003 -              1/1/2012 – Present     Defendants have modified the proposed date range
      il.gs.com                                                                             12/31/2011 (run                                to correct the date since the last search. Defendants
                             [Previously                                                    new/modified                                   are determining the exact date through which data
                             searched 6/1/2003-                                             terms in addition                              for this e-mail account has been collected and will
                             12/31/2011]                                                    to prior search),                              propose a cut-off date as discussed during our
                                                                                            1/1/2012 - present                             February 8 meet-and-confer call.
47    Rosen, Tami            HCM (Global          1/7/2013 (date after   IMD                11/1/2011 -             1/1/2012 – 7/31/2013   Defendants have agreed to search almost two
                             TA for IMD)          last collection) –     Compensation       12/31/2011 (run                                additional years of Tami Rosen’s data, from 1/1/2012-
                                                  7/31/2013              Committee,         new/modified                                   7/31/2013, to cover the remaining time Tami Rosen
                             [Previously                                 Global HR          terms in addition                              served in her role as Global TA for IMD since the last
                                                                                                                                           search, and have modified the proposed date range to
                             searched                                    Co-Head for        to prior search),
                                                                                                                                           correct the date since the last search. The proposed
                             11/1/2011-                                  the Federation     1/1/2012 -
                                                                                                                                           date range covers the time she was a member of the
                             12/31/2011]                                 Divisions          7/31/2013
                                                                                                                                                                                                    Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 18 of 23




                                                                                                                                           IMD Compensation Committee in 2012. Defendants
                                                                                                                                           have already searched her e-mails from late 2011,
                                                                                                                                           which covers the time when the IMD Compensation
                                                                                                                                           Committee was active that year.

                                                                                          A-11
No.        Custodian       Description          Defendants’         Plaintiffs’           Plaintiffs’         Defendants’ Revised                  Defendants’ Response
                                            1/30/2019 Proposed       2/6/2019         2/6/2019 Proposed         Proposed Date
                                               Date Range(s)        Proposed            Date Range(s)              Range(s)
                                                                    Additional
                                                                    Position(s)
48    Russo, Paul       Compensation        2012 – Present                            2012 - present, dates   1/1/2012 – 2/1/2019    Defendants have determined that Paul Russo has
                        Committee                                                     served on Divisional                           been a member of the Securities Executive
                        (Equities – 2012-                                             Executive                                      Committee from March 2012 to present, which is
                        2017); Executive                                              Committee                                      covered by Defendants’ initial date range proposal.
                        Committee                                                                                                    Defendants have proposed a cut-off date for data
                        (Securities)                                                                                                 collection, as discussed during our February 8 meet-
                                                                                                                                     and-confer call.
                        [New custodian]
49    Salame, Pablo     Division Head       1/1/2012 – 6/30/2018   Executive          2005 - 6/30/2018        1/1/2012 – 6/30/2018   Defendants have agreed to search more than six years
                        (Securities                                Office,                                                           of Pablo Salame’s data for the time he was Securities
                        – 2012-2018);                              Securities                                                        Division Head and ADC Co-chair. The proposed date
                        ADC Co-                                    Compensation                                                      range covers the time he was in the Executive Office
                        chair (2012-2015)                                                                                            (2012-2015) and a member of the Securities
                                                                   Committee
                                                                                                                                     Compensation Committee (2012-2017). Defendants
                        [New custodian]                                                                                              will not agree to collect, load process, and review
                                                                                                                                     seven additional years of data for the other years he
                                                                                                                                     was a member of the Securities Compensation
                                                                                                                                     Committee (2005-2011).
50    Savarese, Jason   Executive           2015 – 2017; [dates    Co-Chief           2010-2011, 2015-        1/1/2012 – 2/1/2019    Defendants have agreed to search seven years of
                        Committee           served on Divisional   Operating          2017, dates served on                          Jason Savarese’s data for the time he was a member
                        (Securities);       Executive              Officer and        Executive                                      of the Securities Compensation Committee (2015-
                        Compensation        Committee]             Co- Chief Risk     Committee                                      2017) and a member of the Securities Executive
                                                                                                                                     Committee after 2012. Defendants have determined
                        Committee                                  Officer,
                                                                                                                                     that Jason Savarese has been a member of the
                        (Securities –                              Securities
                                                                                                                                     Securities Executive Committee from 10/12/2011 to
                        2010-2011,                                 Division                                                          present, and have proposed a cut-off date for data
                        2015-2017; FICC –                                                                                            collection, as discussed during our February 8 meet-
                        2017)                                                                                                        and-confer call. The proposed date range covers the
                                                                                                                                     time he has been Co-Chief Operating Officer and Co-
                        [New custodian]                                                                                              Chief Risk Officer of the Securities Division, which
                                                                                                                                     Defendants have determined to be 10/2015 to present,
                                                                                                                                     and 1/2017 to present, respectively. Defendants are
                                                                                                                                     not willing to collect, load, process, and review two
                                                                                                                                     additional years of data from 2010-2011 when he was
                                                                                                                                     a member of the Securities Compensation Committee.
                                                                                                                                                                                             Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 19 of 23




                                                                                    A-12
No.         Custodian       Description         Defendants’          Plaintiffs’          Plaintiffs’         Defendants’ Revised                  Defendants’ Response
                                            1/30/2019 Proposed        2/6/2019        2/6/2019 Proposed         Proposed Date
                                               Date Range(s)         Proposed           Date Range(s)              Range(s)
                                                                     Additional
                                                                     Position(s)
51    Scher, Susie       Compensation       2015 – 2017; [dates    Americas           2015 - present, dates   1/1/2015 – 2/1/2019   Defendants have agreed to search four years of Susie
                         Committee (IBD –   served on Divisional   Diversity          served on Divisional                          Scher’s data for the time she was a member of the
                         2015-2017);        Executive              Committee          Executive                                     IBD Compensation Committee (2015-2017), IBD
                         Executive          Committee]                                Committee                                     Executive Committee (2/2017 to present), and a
                                                                                                                                    cross-ruffing team (2017). Defendants have
                         Committee (IBD);
                                                                                                                                    determined that Susie Scher has been a member of the
                         MD Cross-Ruffer
                                                                                                                                    IBD Executive Committee from February 2017 to
                         Team (Equities –                                                                                           present. Defendants have modified the proposed date
                         2017)                                                                                                      range accordingly and have proposed a cut-off date
                                                                                                                                    for data collection, as discussed during our February 8
                         [New custodian]                                                                                            meet-and-confer call. The proposed date range covers
                                                                                                                                    the time Susie Scher has been a member of the ADC
                                                                                                                                    from 2015 to present.
52    Scherrer, Clare    Compensation       2012 – 2017; [dates    Women's            2004, 4/2006 -          1/1/2012 – 2/1/2019   Defendants have agreed to search seven additional
                         Committee (IBD –   served on Divisional   Network Head,      6/2008                                        years of Clare Scherrer’s data for the time she was a
                         2011-2017);        Executive              Co-Head of         (run new/modified                             member of the IBD Compensation Committee (2012-
                         Executive          Committee]             Industrials        terms in addition to                          2017) and IBD Executive Committee. Defendants
                                                                                      prior search), 2008,                          have determined that Clare Scherrer has been a
                         Committee (IBD)                           Business Unit
                                                                                                                                    member of the IBD Executive Committee from
                                                                   in IBD, Cross-     2011 - 2017, dates
                                                                                                                                    February 2017 to present, and have modified the
                         [Previously                               Ruffing IBD        served on Divisional
                                                                                                                                    proposed date range accordingly and have proposed a
                         searched                                  Team               Executive                                     cut-off date for data collection, as discussed during
                         4/1/2006-                                                    Committee                                     our February 8 meet-and-confer call. Defendants will
                         6/30/2008]                                                                                                 not agree to collect, load, process, and review three
                                                                                                                                    additional years of data for the time Clare Scherrer
                                                                                                                                    was a member of the IBD cross-ruffing team in 2004,
                                                                                                                                    Women’s Network Head (2006-2008), or Co-Head of
                                                                                                                                    Industrials.
53    Schwartz, Harvey   Division Head      1/1/2012 – 2014        Securities         2008 - present          1/1/2012 – 2014       Defendants have agreed to search three years of
                         (Securities                               Compensation                                                     Harvey Schwartz’s data for the time since 1/1/2012
                         – 2008-2014)                              Committee,                                                       that he was Securities Division Head. The proposed
                                                                   Executive                                                        date range also covers two years he served as Chief
                         [New custodian]                                                                                            Financial Officer (2013-2014) and one year he was a
                                                                   Office, Co-
                                                                                                                                    member of the Securities Compensation Committee
                                                                   Chief Operating
                                                                                                                                    (2012). Defendants will not agree to collect, load,
                                                                   Officer, Chief                                                   process, and review nearly eight additional years of
                                                                   Financial                                                        data from 2008-2011 (when he was a Division Head,
                                                                   Officer                                                          but another Division Head’s e-mails were already
                                                                                                                                    searched for that time period) and 2015-2018 after he
                                                                                                                                    ceased being the Securities Division Head.
                                                                                                                                    Furthermore, he left the Firm in April 2018, so
                                                                                                                                    Plaintiffs’ suggestion otherwise is incorrect.
                                                                                                                                                                                              Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 20 of 23




                                                                                    A-13
No.        Custodian      Description        Defendants’             Plaintiffs’           Plaintiffs’        Defendants’ Revised                     Defendants’ Response
                                         1/30/2019 Proposed           2/6/2019         2/6/2019 Proposed        Proposed Date
                                            Date Range(s)             Proposed           Date Range(s)             Range(s)
                                                                     Additional
                                                                     Position(s)
54    Solomon, David   Division Head     1/6/2012 (date after      Executive           2003, 7/2006 - 2011    1/1/2012 – 12/31/2017    Defendants have agreed to search six additional years
                       (IBD – July       last collection) – 2017   Office,             (run new/modified                               of David Solomon’s data for the time he was IBD
                       2006-2017)                                  Securities          terms in addition                               Division Head (2012-2017), and have modified the
                                                                   Compensation        to prior search),                               proposed date range to correct the date since the last
                                                                                                                                       search. The proposed date range covers five years
                       [Previously                                 Committee,          1/1/2012 - present
                                                                                                                                       that he was a member of the IBD Compensation
                       searched                                    IBD
                                                                                                                                       Committee (2012-2016) and two years he served in
                       7/1/2006-                                   Compensation                                                        the Executive Office (2012, 2017), two of the roles
                       12/31/2011]                                 Committee,                                                          Plaintiffs seek to add. Defendants will not agree to
                                                                   Cross-Ruffing                                                       collect, load, process, and review two additional years
                                                                   IBD Team,                                                           of data for when he was a member of the Securities
                                                                   Chairman &                                                          Compensation Committee in 2003, and from 2018 to
                                                                   Chief Executive                                                     present when he was not a Division Head.
                                                                   Officer,
                                                                   President and
                                                                   Chief or Co-
                                                                   Chief Operating
                                                                   Officer
55    Sweezey, David   De Luis Manager   3/1/2012 (when De                             3/1/2012 - 6/13/2016   3/1/2012 (when De
                                         Luis first reached out                                               Luis first reached out
                       [New custodian]   regarding a possible                                                 regarding a possible
                                         transfer to Texas) –                                                 transfer to Texas) –
                                                                                                              6/13/2016 (one month
                                         6/13/2016 (one
                                                                                                              after her termination)
                                         month after her
                                         termination)
56    Taylor, Megan    Executive         [dates served on          Cross-Ruffing       2009, dates on         9/1/2017 – 2/1/2019      Defendants have agreed to search Megan Taylor’s
                       Committee         Divisional                IMD Team,           Divisional                                      data for the time she was a member of the IMD
                       (IMD)             Executive                 Chief               Executive                                       Executive Committee. Defendants have determined
                                         Committee]                Operating           Committee, dates as                             that she has been a member of this Committee from
                       [New custodian]                             Officer of the      COO of PWM                                      September 2017 to present. Defendants have
                                                                   Private Wealth                                                      proposed a date range accordingly as well as a cut-off
                                                                   Management                                                          date for data collection, as discussed during our
                                                                                                                                       February 8 meet-and-confer call. The proposed date
                                                                                                                                       range covers nearly two years of the time she has
                                                                                                                                       been Chief Operation Officer of Private Wealth
                                                                                                                                       Management (“COO of PWM”). Defendants will not
                                                                                                                                       agree to collect, load, process, and review nine
                                                                                                                                       additional years of data from when she started in her
                                                                                                                                       role as COO of PWM in 2008, and was a member of
                                                                                                                                       the IMD cross-ruffing team in 2009.
                                                                                                                                                                                                 Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 21 of 23




                                                                                     A-14
No.        Custodian             Description        Defendants’          Plaintiffs’         Plaintiffs’         Defendants’ Revised                  Defendants’ Response
                                                1/30/2019 Proposed        2/6/2019       2/6/2019 Proposed         Proposed Date
                                                   Date Range(s)          Proposed         Date Range(s)              Range(s)
                                                                         Additional
                                                                         Position(s)
57    Varadhan, Ashok         Division Head     2014 – 2017            Securities        2009 - 2017, dates      2014 – 2017            Defendants have agreed to search four years of Ashok
                              (Securities                              Compensatio       served on Divisional                           Varadhan’s data for the time he served as Securities
                              – 2014-2017)                             n Committee,      Executive                                      Division Head. The proposed date range covers the
                                                                       Securities        Committee                                      time he was a member of the Securities Executive
                              [New custodian]                                                                                           Committee (8/24/2015 to present) and Securities
                                                                       Executive
                                                                                                                                        Compensation Committee (2014-2017). Defendants
                                                                       Committee,
                                                                                                                                        will not agree to collect, load, process, and review
                                                                       Cross-                                                           five additional years of data for the time Ashok
                                                                       Ruffing IBD                                                      Varadhan was a member of the IBD cross-ruffing
                                                                       Team                                                             team in 2009 and Securities Compensation
                                                                                                                                        Committee from 2009-2013.
58    Vazquez-Ubarri, Anilu   Head of GLD;      1/1/2013 – 6/30/2018                     1/1/2013 - 6/30/2018    1/1/2013 – 6/30/2018
                              Chief
                              Diversity
                              Officer

                              [New custodian]
59    Waldron, John           Division Head     2015 – Present         IBD               2010 - present, dates   1/1/2015 – 9/30/2018   Defendants have agreed to search nearly four years
                              (IBD – 2015-                             Compensation      served on Divisional                           of John Waldron’s data for the time he was IBD
                              9/30/2018)                               Committee,        Executive                                      Division Head. The proposed date range covers
                                                                       IBD Executive     Committee                                      three years he was a member of the IBD
                              [New custodian]                          Committee                                                        Compensation Committee (2015-2017) and nearly
                                                                                                                                        four years he was a member of the IBD Executive
                                                                                                                                        Committee (2015-9/30/2018). Defendants will not
                                                                                                                                        agree to collect, load, process, and review five
                                                                                                                                        additional years of data for the other years John
                                                                                                                                        Waldron was a member of the IBD Compensation
                                                                                                                                        Committee (2010-2014) and the IBD Executive
                                                                                                                                        Committee (2013-2014).
60    Weinberg, John          Division Head     1/1/2012 – 2014        Executive         2003 - 2004 (run        1/1/2012 – 2014        Defendants have agreed to search three years of John
                              (IBD – 2003-                             Office, IBD       new/modified terms                             Weinberg’s data for the time he was a Division Head
                              2014)                                    Compensation      in addition to prior                           (2012-2014). The proposed date range covers three
                                                                       Committee         search), 2005 -                                years he was a member of the IBD Compensation
                                                                                                                                        Committee (2012-2014). Defendants will not agree to
                              [Previously                                                2014
                                                                                                                                        collect, load, process, and review seven additional
                              searched                                                                                                  years of data for the time John Weinberg was
                              6/1/2003-                                                                                                 Division Head (2005-2011), a member of the IBD
                              12/31/2004]                                                                                               Compensation Committee (2010-2011), or in the
                                                                                                                                        Executive Office (2009-2011).
                                                                                                                                                                                               Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 22 of 23




                                                                                       A-15
No.        Custodian      Description          Defendants’          Plaintiffs’         Plaintiffs’        Defendants’ Revised                    Defendants’ Response
                                           1/30/2019 Proposed        2/6/2019       2/6/2019 Proposed        Proposed Date
                                              Date Range(s)          Proposed         Date Range(s)             Range(s)
                                                                    Additional
                                                                    Position(s)
61    Willian, John    Compensation        2014 – 2015; 2016      Cross Ruffing     2003, 2005 - present   9/1/2013 – 12/31/2018   Defendants have agreed to search more than five
                       Committee (FICC –   –2017; [dates served   Securities                                                       years of John Willian’s data for the time he was a
                       2016-2017;          on Divisional          Team, Head of                                                    member of the Securities Compensation Committee
                       Equities – 2014-    Executive Committee]   Global Fixed                                                     and Executive Committee. Defendants have
                                                                                                                                   determined that he was a member of the Securities
                       2015); Executive                           Income Sales
                                                                                                                                   Executive Committee from 9/2013-12/31/2018, and
                       Committee
                                                                                                                                   have modified the proposed date range accordingly.
                       (Securities)                                                                                                Defendants will not agree to collect, load, process,
                                                                                                                                   and review nearly ten additional years of data for the
                       [New custodian]                                                                                             time John Willian served on a cross-ruffing team
                                                                                                                                   (2003) or as Head of Global Fixed Income Sales.
62    York, Tucker     Executive           [dates served on       Global Head       2003 - present         9/1/2017 – 2/1/2019     Defendants have agreed to search more than a year of
                       Committee           Divisional             of PWM,                                                          Tucker York’s data for the time he has been a
                       (IMD)               Executive              Senior roles                                                     member of the IMD Executive Committee, and have
                                           Committee]                                                                              determined that he has been a member of the
                                                                                                                                   Committee from September 2017 to present.
                       [New custodian]
                                                                                                                                   Defendants have modified the proposed date range
                                                                                                                                   accordingly and proposed a cut-off date for data
                                                                                                                                   collection, as discussed during our February 8 meet-
                                                                                                                                   and-confer call. Defendants will not agree to collect,
                                                                                                                                   load, process, and review nearly fifteen additional
                                                                                                                                   years of data for the time Tucker York was Global
                                                                                                                                   Head of PWM or in other unspecified “senior roles.”
                                                                                                                                                                                            Case 1:10-cv-06950-AT-RWL Document 1125-2 Filed 11/25/20 Page 23 of 23




                                                                                  A-16
